DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on February 22th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on February 22th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-8, with respect to the rejections of claims 1-3, 6-12, and 4-5 under 35 U.S.C. § 102(a)(1) and/or 35 U.S.C. § 103 (a) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on September 16th, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between process of making and product made is withdrawn.  Claims 13-18, directed to non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wook S. Kim (Reg. No. 73,186) on March 23rd, 2021. 
The application has been amended as follows: 
In the claim: 

a base substrate; 
a plurality of signal lines disposed at a side of the base substrate; and
an organic layer disposed at a side of the plurality of signal lines facing away from the base substrate, wherein
the organic layer includes at least one auxiliary portion and a reference portion surrounding the at least one auxiliary portion, and a thickness of each auxiliary portion is less than a thickness of the reference portion;
the thickness of each auxiliary portion is less than or equal to one third of the thickness of the reference portion, and the thickness of each auxiliary portion is less than or equal to a value in a range of 0.8 μm to 1.2 μm; and
the at least one auxiliary portion includes a plurality of auxiliary portions, and thicknesses of the plurality of auxiliary portions are the same.

12. (Currently Amended) A method of manufacturing [[the]] an array substrate
providing [[the]] a base substrate;
forming [[the]] a plurality of signal lines at the base substrate; and
forming [[the]] an organic layer at [[the]] a side of the plurality of signal lines facing away from the base substrate, wherein
the organic layer includes at least one auxiliary portion and a reference portion surrounding the at least one auxiliary portion, and a thickness of each auxiliary portion is less than a thickness of the reference portion;
the thickness of each auxiliary portion is less than or equal to one third of the thickness of the reference portion, and the thickness of each auxiliary portion is less than or equal to a value in a range of 0.8 μm to 1.2 μm; and
the at least one auxiliary portion includes a plurality of auxiliary portions, and thicknesses of the plurality of auxiliary portions are the same.

the organic layer at [[a]] the side of the plurality of signal lines facing away from the base substrate, includes:
forming an organic material film at [[a]] the side of the plurality of signal lines facing away from the base substrate;
forming a photoresist layer on the surface of the organic material film facing away from the base substrate;
exposing the photoresist layer through a half-tone mask and developing the exposed photoresist layer, so as to form a patterned photoresist layer; and
etching the organic material film by using the patterned photoresist layer as a mask, so that the etched organic material film is the organic layer including a reference portion and at least one auxiliary portion.

16. (Currently amended) The method of manufacturing the array substrate according to claim 15, wherein after the step of forming [[an]] the organic layer at [[a]] the side of the plurality of signal lines facing away from the base substrate, the manufacturing method further comprising:
drying the organic layer.

18. (Currently amended) The method of manufacturing the array substrate according to claim 14, wherein the step of forming the at least one electrode at [[a]] the side of the organic layer facing away from the base substrate, includes:
forming at least one pixel electrode at [[a]] the side of the organic layer facing away from the base substrate;
or forming at least one common electrode at [[a]] the side of the organic layer facing away from the base substrate; or
forming at least one pixel electrode and at least one common electrode at [[a]] the side of the organic layer facing away from the base substrate.


Allowable Subject Matter
Claims 1-3, 6, 8-19 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: the thickness of each auxiliary portion is less than or equal to one third of the thickness of the reference portion, and the thickness of each auxiliary portion is less than or equal to a value in a range of 0.8 μm to 1.2 μm, and the at least one auxiliary portion includes a plurality of auxiliary portions, and thicknesses of the plurality of auxiliary portions are the same as recited in claims 1 and 12. Claims 2-3, 6, 8-11, 19 and 13-18 depend on claims 1 and 19, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Examiner, Art Unit 2818